
	

114 HR 3747 IH: Social Security Garnishment Modernization Act of 2015
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3747
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Deutch introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to adjust for inflation the amount that is exempt from
			 administrative offsets by the Department of Education for defaulted
			 student loans.
	
	
 1.Short titleThis Act may be cited as the Social Security Garnishment Modernization Act of 2015. 2.Adjustment for inflation (a)In generalSection 3716(c)(3)(A) of title 31, United States Code, is amended—
 (1)in clause (ii), by striking An amount and inserting Except as provided in clause (iii), an amount; and (2)by inserting after the matter following clause (ii)(II) the following:
					
 (iii)For a claim that may be collected under this section by the Department of Education relating to a defaulted student loan under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., and 1087aa et seq.), the amount of payments due to an individual under the Social Security Act that is exempt from offset under this subsection shall be equal to the exemption amount under clause (ii), as adjusted annually to reflect increases in the Consumer Price Index for Urban Wage Earners and Clerical Workers published by the Bureau of Labor Statistics of the Department of Labor..
 (b)Effective dateThe amendments made by subsection (a) shall— (1)take effect as if included in the enactment of the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134; 110 Stat. 1321); and
 (2)only apply with respect to a claim described in section 3716(c)(3)(A)(iii) of title 31, United States Code, as added by subsection (a)(2), that may be collected by administrative offset by the Department of Education under section 3716 of such title after the date of enactment of this Act.
				
